PER CURIAM.
The jury awarded appellee, the Estate of James Bader, fifty thousand ($50,000.00) dollars compensatory damages and one hundred thousand ($100,000.00) dollars in punitive damages; his widow was awarded twenty five thousand ($25,000.00) dollars in compensatory damages in an action for the wrongful death of Mr. Bader which was alleged to have resulted from a can of disinfectant being thrown or having fallen from a second story window of the defendant’s downtown Miami store and hitting Mr. Bad-er on the forehead, causing his death.
Appellant seeks reversal of the final judgment on the grounds that the trial court erred in admitting hearsay testimony and in failing to direct a verdict on the issue of punitive damages.
We have carefully considered both points on appeal in the light of the record and briefs and have determined that no reversible error has been demonstrated. Accordingly, the judgment appealed is affirmed.
Affirmed.